DETAILED ACTION
This action is responsive to the Request for Continuation filed on 04/19/2022. Claims 1, 4-7, 10-11, 14-17, and 20 are pending in the case. Claims 1 and 11 are independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 4. 
Applicant's submission filed on 04/19/2022 has been entered.
Applicant’s Response
In Applicant’s response dated 04/19/2022 (hereinafter Response), Applicant amended Claims 1 and 11; cancelled Claims 8-9 and 18-19; and argued against the objections and/or rejections previously set forth in the Office Action dated 01/28/2022 (hereinafter Previous Action).
Applicant’s amendment to independent claims 1 and 11 consists only of rolling up the limitations of now-canceled claims 8-9 and 18-19.
Response to Amendment/Arguments
In response to Applicant's argument against the combination of Yun (U.S. Pat. Pub. No. 2011/0234502) in view in view of Westerman (U.S. Pat. Pub. No. 2008/0036743), further in view of King (U.S. Pat. Pub. No. 2011/0164029) (see Response, starting page 6), Examiner respectfully disagrees.
Applicant argues with respect to KING Figure 6A, 6B, and [0036]. While Examiner agrees with Applicant’s description of these citations, it is noted that Applicant does not address the actual citations of record to KING.
As noted in the previous action, page 11 item 32, “The teachings of KING…similarly teaches the five-fingered circle…Mathematically, the diameter of a circle generated by KING which is based on three touch points can be no larger than the largest distance between two of the three fingers.”

    PNG
    media_image1.png
    264
    847
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    115
    825
    media_image2.png
    Greyscale
The relevant citations for KING are discussed in the rejection of claim 7 (17) which starts on page 9 item 28 in the previous action (reiterated below). 

Not only did the action not rely on KING Figure 6A, 6B, and [0036]; the action specifically pointed to FIGs 5A and 5B which clearly show a user lifting away from a circle to generate at least a cylinder. WESTERMAN was relied upon to teach the gesture could be a five-point touch gesture (see previous action page 10 item 31), while YUN was relied upon to teach the hemispherical deformed manipulation portion (see previous action page 10 item 30).

Applicant does not argue against YUN (showing the results), WESTERMAN (showing the five-finger gesture), or the reasonable combination of these references with KING (which uses a fewer-fingered gesture to extrude a circle having the claimed characteristics), but argues only against KING (see Response page 7).

It is noted that the instant application does not appear to provide any description of how the circle is calculated, merely that it has a particular property (corresponding to an interior of a circle whose diameter is a line passing through two farthest points among the five touch coordinates from the third touch information to form a hemispherical deformed manipulation portion). So long as the prior art shows that the circle is no larger than (thus interior to) at least the diameter which may be drawn between the two farthest points, then the portion may be said to correspond to that circle. Note that the solutions of the “smallest enclosing circle” problem for an arbitrary number of points greater than two points include at least a circle defined by exactly two points (representing the diameter of the circle) and a circle defined by exactly three points. 1
Accordingly, the previous grounds of rejection are respectfully maintained.

Examiner Note
This Office action could be properly made final (see MPEP § 706.07(b)). Examiner is choosing to send a Non-final Action to give Applicant sufficient time to review the additional evidence providing in the arguments above with respect to the “smallest enclosing circle” and to consider any other arguments which could have been made against the rejections of record.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-7, 10, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of YUN et al. (Pub. No.: US 2011/0234502 A1, previously cited) in view of WESTERMAN et al. (Pub. No.: US 2008/0036743 A1, previously cited) further in view of KING et al (Pub. No. US 2011/0164029 A1, previously cited).
Regarding claim 1, YUN teaches the input device (surface reconfiguration system) of a vehicle ([0179] reconfigurable surface can be used in a vehicle), the input device comprising: 
a touch display for recognizing user input ([0008] flexible surface and actuation sensing component can form a tactile input component…the tactile input component senses touch… can include display screen; for example, see FIGs 1, 2, 3; note FIG 18 [0106]); 
a deformation member located inside the touch display ([0009] actuation sensing component to move the actuation sensing component up and down; note FIG 18 [0106]); and 
a controller ([0009] processing circuitry) configured 
to recognize touch information ([0009] acquires actuation data from the actuation sensing component…processes data) includingtouch coordinates  ([0086] what portion has been touched) and 
to control a vertical movement of the deformation member to form deformed manipulation portions having different user set functions ([0009] directs the raising and lowering of the selectively variable shape in the flexible surface; FIGs 1, 2, 3 show different user functions associated with different shapes)
wherein the controller is further configured to: 
and 
control deformed manipulation portions based on the touch information (see e.g. FIG 6, [0091] (630) detecting input activity in surface area associated with the key after (620) adjusting an elevation unit to for the input key and (650) performing processing; note also surface shape reconfiguration method 500 in FIG 5 [0085-0090]; note also surface shape reconfiguring process 3300 in FIG 37 [0126]; note also intended use case [0179] … a number of useful keys could be raised to allow the user to adjust the cruise control, stereo, windshield wipers, and etcetera. A raisable keyboard could also be placed next to the driver seat in front of the console, and used as a touchpad to navigate the multimedia system, or as keys to navigate through menus, or number keys to dial phone numbers).
In the above embodiment, YUN may not be relied upon to explicitly disclose the recognized touch information including touch time duration and the number of touches. Thus, YUN may not be relied upon to explicitly disclose classify the touch information based on the touch time duration being equal to or longer than a set time (per the instant application: recognize a gesture based on touch information, see instant application [0012-0015],[0021-0023,0026], [0047], [0064], [0071-0072],[0078-0079],[0086]).
Note however, that at [0135] YUN makes clear that the system could include multi-touch detection technology [that] can give the user many types of input vectors for an electronic device, without providing any additional information.
WESTERMAN is directed to (title) Gesturing with a Multipoint Sensing Device and may be relied upon to teach recognizing touch information including touch time duration, touch coordinates and the number of touches from the user input and classify the touch information based on the touch time duration being equal to or longer than a set time ([0098] detecting multiple points of contact or near contact at the same time [0106] monitor touch for gesture events; recognizing gesture events includes analyzing the touch characteristics for contacts… first order consideration such as motion, tapping, change in pressure, dwell, and second order considerations such as speed (absolute or relative), direction (absolute or relative), orientation ( absolute or relative), size ( absolute or relative), duration (absolute or relative), shape (absolute or relative), length (absolute or relative), and/or the like; see also [0111] implemented by pausing (e.g., if the contacts stay stationary for a preset amount of time); [0113] a gesture set is determined for the touch… may depend on many factors including touch characteristics, touch location, open application, mode of application, and the like; see table 1 on page 6 for multi-touch gesture contact point (chord) examples which could be recognized). [0119] an appropriate gesture set can be set or selected based on one or more of the determined attributes mention above (blocks 74-80). For example, using the determined attributes, a system may refer to a stored gesture map that links each of the above mentioned attributes to a particular gesture set).
WESTERMAN further teaches once a gesture has been recognized (selected from the set of known gestures, whether system provided or user provided), [0118] when the gesture event is performed [by the user] the command associated with the gesture event is performed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YUN and WESTERMAN before them, to have combined YUN (suggesting multipoint gesture detection without specific details) and WESTERMAN (teaching how to perform multipoint gesture detection) in order to obtain the recognized touch information including touch time duration and the number of touches and classify the touch information based on the touch time duration being equal to or longer than a set time, the combination motivated by the suggestion in YUN [0135].
YUN in view of WESTERMAN, combined at least for the reasons discussed above, further teaches wherein the controller is configured to recognize {classify} the touch information as third touch information when the number of touches is 5 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above; note “Thumb + four fingers” in Table 1).
YUN may further be relied upon to teach wherein the controller is configured to protrude a surface region of the touch display corresponding to an interior of a circle to form a hemispherical deformed manipulation portion on a surface of the touch display (Note FIG 24 [0113] of YUN shows a number of exemplary shapes which may be generated including an arc (in drawing), circle (in text), or shapes within shapes by varying the height; [0114] makes clear Elevation units can also be lowered or raised to create an outline of a shape or an area including symmetrical shapes. Note also the teaching in [0071] “form a grip area”).
WESTERMAN may be relied upon to teach the five touch point coordinates from the third touch information (the gesture that was recognized) as explained above. 
However the combination does not clearly teach protruding a surface region of the touch display corresponding to an interior of a circle whose diameter is a line passing through two farthest points among the five touch coordinates from the third touch information to form a hemispherical deformed manipulation portion on a surface of the touch display.
KING is broadly directed to (abstract) generating three-dimensional objects to be displayed on a touch screen in response to a 3D gesture. For example, as can be seen in FIGs 2A-2C, three touch points 160 are lifted a distance 162 away from touchscreen 118. In response, different shapes can appear to be extruded into 3D space. See FIG 23 for this method. By way of specific example, should the user select adding a circle and touch the screen to place the circle (FIG 5A), the user can lift away to generate a cylinder (FIG 5B). 
Mathematically, the diameter of the circle generated by KING which is based on the three touch points can be no larger than the largest distance between two of the three fingers. If three fingers are used for defining the circle, then the size of the circle would be based on a triangle. If only two fingers are used for the circle, then the size of the circle must be the diameter. Any other touch points can then be ignored, once the request to draw the interface element (the gesture detected by WESTERMAN) has been recognized.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of YUN in view of WESTERMAN and KING before them, to have combined YUN in view of WESTERMAN and KING and arrived at the claimed invention (protruding a surface region of the touch display corresponding to an interior of a circle whose diameter is a line passing through two farthest points among the five touch coordinates from the third touch information to form a hemispherical deformed manipulation portion on a surface of the touch display) with expected and reasonable results, the combination motivated by KING [0009] allow a user to quickly and intuitively generate, modify, and manipulate 3D objects and virtual 3D environments.
Regarding claim 11, YUN in view of WESTERMAN, further in view of KING, combined at least for the reasons discussed above, similarly teaches the method for operating an input device of a vehicle (e.g. the input device of claim 1, surface reconfiguration system which may be used in vehicle see YUN [0179]), the method comprising: 
recognizing user input (by touch display; see YUN [0008] flexible surface and actuation sensing component can form a tactile input component…the tactile input component senses touch… can include display screen; for example, see FIGs 1, 2, 3; note FIG 18 [0106]; note also teachings in WESTERMAN noted above [0098, 0106, 0111, 0113, 0118-0119]);
recognizing touch information including touch time duration, touch coordinates and the number of touches from the user input (combination of YUN [0135] for use with multitouch and WESTERMAN noted above [0098, 0106, 0111, 0113, 0118-0119] for teaching how to recognize gesture information and events) and 
controlling a vertical movement of a deformation member located inside a touch display to form deformed manipulation portions having different user set functions (YUN [0009] directs the raising and lowering of the selectively variable shape in the flexible surface; FIGs 1, 2, 3 show different user functions associated with different shapes; [0009] actuation sensing component to move the actuation sensing component up and down; note FIG 18 [0106]), 
wherein controlling the vertical movement of the deformation member includes: 
classifying the touch information based on whether the touch time duration is equal to or longer than a set time (WESTERMAN noted above [0098, 0106, 0111, 0113, 0118-0119] for teaching how to recognize gesture information and events, in particular using duration [0111] contacts stay stationary for a preset amount of time); and 
controlling the deformation member based on the touch information (YUN [0009] directs the raising and lowering of the selectively variable shape in the flexible surface; note surface shape reconfiguration method 500 in FIG 5 [0085-0090]; note also surface shape reconfiguring process 3300 in FIG 37 [0126]).
wherein the controller is configured to recognize {classify} the touch information as third touch information when the number of touches is 5 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above; note “Thumb + four fingers” in Table 1);
wherein the controller is configured to protrude a surface region of the touch display corresponding to an interior of a circle whose diameter is a line passing through two farthest points among the five touch coordinates from the third touch information to form a hemispherical deformed manipulation portion on a surface of the touch display (relying on YUN to teach the shape itself; WESTERMAN to teach recognizing a five-fingered gesture; and KING to teach generating a deformed circular shape upon recognizing a gesture, including using two or three fingers (out of the five) for the size (diameter) of the circle as explained in detail in the rejection of claim 1).
Dependent claims 2-3 and 12-13 – canceled.
Regarding dependent claim 4 (14), incorporating the rejection of claim 1 (11), YUN in view of WESTERMAN, combined at least for the reasons discussed above, further teaches wherein the controller is configured to recognize {classify} the touch information as first touch information when the number of touches is 1 or 2 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time (thus at least one or two contact points) and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above);
Regarding dependent claim 5 (15), incorporating the rejection of claim 4 (14), YUN further teaches wherein the controller is configured to protrude one or two surface regions of the touch display corresponding to the one or two touch coordinates from the first touch information to form one or two switch-type deformed manipulation portions on a surface of the touch display (interpreting “switch type” as buttons; see [0071] selectively raised surface area can be associated with an input/output mechanism (e.g., a key, button, joystick, etc.) and the raised surface area can be tactilely felt).
Regarding dependent claim 6 (16), incorporating the rejection of claim 1 (11), YUN in view of WESTERMAN, combined at least for the reasons discussed above, further teaches wherein the controller is configured to recognize {classify} the touch information as first touch information when the number of touches is 3 (WESTERMAN [0098, 0106, 0111, 0113, 0118-0119] detecting multiple points of contact or near contact at the same time and determining the gesture set which is being recognized based on number of contact points and other information including duration as explained above; note “3 fingers” in Table 1).
Regarding dependent claim 7 (17), incorporating the rejection of claim 6 (16), YUN in view of WESTERMAN, further in view of KING, combined at least for the reasons discussed above may be relied upon to teach wherein the controller is configured to protrude a surface region of the touch display corresponding to a curve passing through the three touch coordinates from the second touch information to form an inclined face-type deformed manipulation portion on a surface of the touch display because: 
FIG 24 [0113] of YUN shows a number of exemplary shapes which may be generated including an arc. Note also the teaching in [0071] “form a grip area”. Thus the controller of the device of YUN is capable of protruding a surface region of the touch display corresponding to a curve to form an inclined face-type deformed manipulation portion on a surface of the touch display. 
WESTERMAN may be relied upon to teach the three touch coordinates from the second touch information (the recognized gesture) as explained above.
KING is broadly directed to (abstract) generating three-dimensional objects to be displayed on a touch screen in response to a 3D gesture. For example, as can be seen in FIGs 2A-2C, three touch points 160 are lifted a distance 162 away from touchscreen 118. In response, different shapes can appear to be extruded into 3D space. See FIG 23 for this method. By way of specific example, should the user select adding a circle and touch the screen to place the circle (FIG 5A), the user can lift away to generate a cylinder (FIG 5B). As is well known, a circle is an arc (curve) of 360 degrees, thus KING teaches the curve passes through the three touch coordinates.
Dependent claims 8-9 and 18-19 – canceled.
Regarding dependent claim 10 (20), incorporating the rejection of claim 1 (11), YUN further teaches wherein the controller is configured to implement a graphic user interface (GUI) based on a shape of the deformed manipulation portion on the touch display (see e.g. [0071] there are a variety of changes that can be made in the surface areas (e.g., raised, lowered, vibrated, etc.) for a variety of purposes (e.g., form an input key, form a three dimensional outline corresponding to an image, create output vibration, form a grip area, etc.). It is also appreciated that a variety of other features can be associated with the surface area (e.g., displaying an image, sensing a touch in a raised portion of the surface area, etc.).
 It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

CONCLUSION
The prior art made of record is considered pertinent to applicant' s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 9298261 B2 (PARTHASARATHY) FIG 6 has the necessary gesture hemispherical object which is based on at least two fingers, though not explicitly five fingers
US 20140160063 A1 (YAIRI) has a dynamic tactile interface which includes a dome in FIG 12
TSIMERIS, Jessica. Achieving Soft and Directly Deformable Interaction on Tabletop Interactive Surfaces. Doctoral Symposiums - ITS'13, October 6–9, 2013, St. Andrews, UK. ACM 978-1-4503-2271-3/13/10. http://dx.doi.org/10.1145/2512349.2514600. Pp. 475-480.
MICHELITSCH et al. Haptic Chameleon: A New Concept of Shape-Changing User Interface Controls with Force Feedback. CHI 2004, April 24–29, 2004, Vienna, Austria. ACM 1-58113-703-6/04/0004. Pp. 1305-1308. [note FIG 1, which while not described as implemented, nonetheless a morphable control in a vehicle which conforms to different desired shapes based on need is an intended goal of the research].
	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIEU VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2173                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner provides a description of the “smallest enclosing circle” problem which clearly teaches (see page 2) an enclosing circle for an arbitrary number of points may be defined by two points on the diameter, or three points which form a triangle (see Academic Dictionaries and Encyclopedias. Smallest circle problem. Publication data of cited information 2010. Retrieved from [https://en-academic.com/dic.nsf/enwiki/8019264] on [06/07/2022]. 5 pages).